In related actions to recover damages for personal injuries, the County of Westchester, a defendant in Actions Nos. 1 and 2, appeals from an order of the Supreme Court, Westchester County (Colabella, J.), entered March 15, 1999, which denied its motion to vacate an order of the same court dated September 16, 1998, which, sua sponte, appointed a private attorney to serve as a Referee to supervise discovery without its consent.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the order dated September 16, 1998, is vacated.
The Supreme Court lacked the authority to appoint a private attorney to serve as a Referee to oversee discovery, and to be compensated by the parties, without their consent (see, CPLR 3104; Ploski v Riverwood Owners Corp., 255 AD2d 24; Carpenter Envtl. Assocs. v Horn, 239 AD2d 379; Liu v Liu, 218 AD2d 532). Sullivan, J. P., S. Miller, Florio and McGinity, JJ., concur.